      Case 4:18-cr-00718 Document 62 Filed on 12/02/20 in TXSD Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §              4:18-CR-718-01
      versus                                    §
                                                §       JUDGE VANESSA GILMORE
JOHN SARPY                                      §

                           DEFENDANT’S NOTICE OF APPEAL

TO THE HONORABLE VANESSA GILMORE:

       John Sarpy provides notice of his appeal of the conviction and sentence in this matter to the

Fifth Circuit Court of Appeals.

                                                     Respectfully submitted,

                                                     /s/ David Adler
                                                     ____________________
                                                     David Adler
                                                     State Bar of Texas 00923150
                                                     Southern District of Texas 17942
                                                     6750 West Loop South
                                                     Suite 120
                                                     Bellaire (Houston), Texas 77401
                                                     (713) 666-7576
                                                     (713) 665-7070 (Fax)

                                                     Attorney for Defendant,
                                                     John Sarpy




                                  CERTIFICATE OF SERVICE

       This pleading was delivered to the AUSA via CM/ECF on November 30, 2020.

                                                     /s/ David Adler
                                                     ____________________
                                                     David Adler
